  Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 1 of 25




                    DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. CROIX

LLP MORTGAGE, INC.,                       )
                                          )
                      Plaintiff,          )
                                          )
                      v.                  )
                                          )              Civil Action No. 2014-0057
CLUB COMANCHE, INC.; RICHARD M.           )
BOEHM, AS ADMINISTRATOR OF THE            )
ESTATE OF MARY BOEHM, DECEASED;           )
DONOVAN M. HAMM, JR., AS EXECUTOR )
OF THE ESTATE OF RICHARD J. BOEHM, )
DECEASED; RICHARD M. BOEHM A/K/A          )
RICHARD “DERRYCK” BOEHM; MARK E. )
DAVIS; JAMES MCNAMARA, AS TRUSTEE )
OF THE FRANK MCNAMARA REVOCABLE )
TRUST, SUCCESSOR IN INTEREST TO           )
FRANK MCNAMARA; DICK BOEHM                )
ENTERPRISES, INC.; FLORENCE               )
MCDONNELL; CITIZENS BANK OF LAS           )
CRUCES; APPLEGLEN INVESTOR, L.P.;         )
AND JACK D. PICKEL,                       )
                                          )
                      Defendants.         )
__________________________________________)
Appearances:
Warren B. Cole, Esq.,
St. Croix, U.S.V.I.
        For Plaintiff

Edward L. Barry, Esq.,
St. Croix, U.S.V.I.
        For Defendant Club Comanche, Inc.

Martial A. Webster, Sr., Esq.,
St. Croix, U.S.V.I
        For Defendants Richard M. Boehm, as Administrator of the
        Estate of Mary Boehm, Deceased; Richard M Boehm a/k/a
        Richard “Derryck” Boehm; and Dick Boehm Enterprises, Inc.

Mark E. Davis, Pro Se
    Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 2 of 25




Scot F. McChain, Esq.,
St. Croix, U.S.V.I.
        For Defendant Jack D. Pickel

                                  MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the “Motion of LLP Mortgage, [Inc.] for

Summary Judgment and for Default Judgment” filed by Plaintiff LLP Mortgage, Inc. (“LLP”)

(Dkt. No. 65). 1 LLP seeks summary judgment against Defendants Club Comanche, Inc.

(“Comanche”), the borrower; guarantor Mary Boehm through Richard M. Boehm as Administrator

of the Estate of Mary Boehm; and actual or potential lienholders against the property: Richard M.

Boehm a/k/a Richard “Derryck” Boehm; Dick Boehm Enterprises, Inc.; Mark E. Davis (“Davis”);

and Jack D. Pickel (“Pickel”) (collectively, “Answering Defendants”). Id. at 1.

       LLP also seeks a default judgment against another guarantor, Richard J. Boehm through

Defendant Donovan M. Hamm, Jr., as Executor of the Estate of Richard J. Boehm, 2 as well as

other actual or potential lienholders James McNamara, as Trustee of the Frank McNamara

Revocable Trust, Successor in Interest to Frank McNamara; Ms. Florence McDonnell; and

Appleglen Investor, L.P. (collectively, “Defaulting Defendants”). Id. Finally, LLP has filed a

“Motion for Award of Costs and Attorney’s Fees” as permitted under the loan documents and

applicable statutes and rules. (Dkt. No. 67).



1
 This Motion was originally filed by LLP Mortgage, Ltd. After the Motion was filed and all
responses were received, Plaintiff converted from a Texas Limited Partnership to a Texas
Corporation and is now known as LLP Mortgage, Inc. (Dkt. No. 101). The Magistrate Judge
thereafter granted LLP’s motion to amend the caption to reflect its new name. (Dkt. No. 104).
2
  The Court has learned that Executor Donovan M. Hamm, Jr. died in May 2019, well after the
Entry of Default against him in his Executor capacity (Dkt. No. 50) and after the filing of LLP’s
Motion for Summary Judgment and for Default Judgment. (Dkt. No. 65). None of the parties has
filed a Suggestion of Death as required by Fed. R. Civ. P. 25(a).
                                                2
    Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 3 of 25




       Most of the Answering Defendants—Defendants Richard M. Boehm as Administrator of

the Estate of Mary Boehm, Richard M. Boehm a/k/a Richard “Derryck” Boehm, and Dick Boehm

Enterprises, Inc. (collectively “the Boehm Defendants”), Comanche and Pickel—filed responses

to LLP’s dispositive motion and its motion for costs and attorneys’ fees. (Dkt. Nos. 71-74, 78-79).

LLP has filed replies to those responses. (Dkt. Nos. 77, 80). Although Davis filed an Answer to

the Complaint, he did not file a response to the Summary Judgment Motion. 3 Likewise, none of

the Defaulting Defendants responded to LLP’s Motion for Summary Judgment and for Default

Judgment.

                                    I.     BACKGROUND

       On September 12, 2014, LLP filed a Complaint against Club Comanche, Inc.

(“Comanche”) and the estates of its guarantors, Richard J. Boehm and Mary Boehm, as well as

the remaining defendants who allegedly claimed or might claim an interest in the underlying

property in dispute. (Dkt. No. 1). LLP alleges that Comanche executed and delivered a promissory

note (“Note”) to the United States Small Business Administration (“SBA”) on or about August

1, 1991. In the Note, Comanche promised to repay the SBA the principal sum of $430,000,

together with interest at a rate of 4.0% per annum. (Dkt. Nos. 1 at ¶¶ 14-15; 1-3). To secure

payment of the Note’s indebtedness, Comanche simultaneously executed a mortgage (the

“Mortgage”) over the property described as:

       Houses and Lots No. 1 Strand Street and No. 40 Strand Street, Christiansted, St.
       Croix, U.S. Virgin Islands,




3
 Davis is a junior lienholder with a recorded 1999 judgment against the real property at issue
(Dkt. Nos. 66 at ¶ 21; 66-4 at 17).


                                                3
  Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 4 of 25




(“the “Property”) (Dkt. Nos. 1 at ¶ 16; 1-4). LLP further alleges that on August 1, 1991, Richard

Boehm and Mary Boehm each individually executed guaranty agreements with the SBA, in which

they guaranteed the payment of Comanche’s Note. (Dkt. Nos. 1 at ¶¶ 17-18; 1-5; 1-6).

       In the Complaint, LLP also asserts that on June 16, 1992, Comanche executed and

delivered to the SBA a “Modification of Promissory Note” (“Note Modification”). In the Note

Modification, the principal of the original Note was increased to $500,000. The other terms and

conditions of the original Note remained the same. (Dkt. Nos. 1 at ¶ 19; 1-7). On the same date,

LLP alleges that Comanche executed and delivered to the SBA a “Modification to Mortgage”

securing the Property for payment of the principal of the Modified Note. Other than the increase

in the indebtedness secured, the terms and conditions of the original Mortgage remained

unchanged. (Dkt. Nos. 1 at ¶ 20; 1-8). Shortly thereafter, Richard Boehm and Mary Boehm

individually executed and delivered to the SBA “Amended Guaranty” agreements warranting

payment of the Note Modification signed by Comanche. (Dkt. Nos. 1 at ¶¶ 21-22; 1-9; 1-10).

       LLP further alleges that it obtained rights to collect the debt when the SBA executed an

“Assignment of Notes and Liens (Mortgage)” to LLP on June 29, 2001 (“Assignment”). LLP

asserts that the Assignment transferred all rights to it to enforce Comanche’s Note, the Note

Modification, the Mortgage, the Mortgage Modification, and the original and amended Guaranties

of Richard and Mary Boehm. (Dkt. Nos. 1 at ¶ 23; 1-11). Copies of the Note, the Note

Modification, the Mortgage, the Mortgage Modification and other referenced documents are

attached to LLP’s Complaint. (Dkt. Nos. 1-2 through 1-11).

       Only some of the named defendants filed Answers to LLP’s Complaint. Defendants Pickel,

Comanche, and Davis all filed timely Answers. (Dkt. Nos. 29, 30, 40). A pro se Answer was filed

jointly by Richard M. Boehm and Mary Alice Boehm-McKaughan, purportedly on behalf of Mary

Boehm’s estate and Dick Boehm Enterprises, Inc. (Dkt. No. 21). This pro se Answer was limited
                                               4
    Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 5 of 25




by the Magistrate Judge to asserting claims or defenses only on behalf of Richard M. Boehm,

individually. (Dkt. No. 36). Any alleged responses or defenses relating to the Estate of Mary

Boehm or Dick Boehm Enterprises, Inc. were stricken. Id. In an additional pro se Answer, Richard

Boehm also purportedly asserted a crossclaim on behalf of Mary Boehm’s Estate against

Defendant Pickel. (Dkt. No. 22). This crossclaim also was stricken in its entirety. (Dkt. No. 36).

Several months later, counsel entered an appearance on behalf of the Boehm defendants. (Dkt.

Nos. 53, 64). 4

        The Clerk issued Entries of Default against the Defaulting Defendants: Donovan M.

Hamm, Jr., Executor of the Estate of Richard J. Boehm (Dkt. No. 50), Appleglen Investor, L.P.

(Dkt. No. 51), James McNamara, as Trustee of the Frank McNamara Revocable Trust (Dkt. No.

52), and Florence McDonnell. (Dkt. No. 63). LLP voluntarily dismissed Defendant Citizens Bank

of Las Cruces from the case. (Dkt. No. 33).

        LLP subsequently filed a Motion “for Summary Judgment and Default Judgment” against

Defendants. (Dkt. No. 65). As required by LRCi 56.1(a)(1), LLP also filed a “Statement of

Undisputed Facts” supported by Declarations of Counsel and LLP’s loan servicing agent’s



4
 Shortly after Boehm’s pro se Answers on behalf of other parties were stricken, counsel entered
an appearance on behalf of Richard M. Boehm, individually, and in his role as Administrator
of Mary Boehm’s Estate. (Dkt. No. 53). However, counsel did not file a separate Answer on
behalf of Mary Boehm’s Estate, although the previous pro se answer and crossclaim on behalf
of the Estate had been stricken. The same attorney subsequently filed a separate entry of
appearance on behalf of Dick Boehm Enterprises, Inc. (Dkt. No. 64). Again, however, counsel
did not file an Answer on the company’s behalf.
   Several months later, without leave of Court, the Boehm defendants filed a “Supplemental
Answer” which asserted only crossclaims against Pickel, Comanche, and third-party claims
against Alameda Virgin Islands Company, LLC. (“Alameda”) (Dkt. No. 81). It does not appear
that a summons was issued to the purported third-party defendant, Alameda.
   Although the Administrator of Mary Boehm’s Estate and Dick Boehm Enterprises, Inc.
never filed formal Answers, LLP has never sought entry of default against these parties. In any
event, all of the Boehm defendants responded to LLP’s motion for summary judgment. (Dkt.
No. 78).
                                                5
  Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 6 of 25




Portfolio Manager (“Portfolio Manager”), as well as copies of the loan documents and other related

materials. (Dkt. No. 66). The undisputed facts set forth the execution of Comanche’s Note, the

Note Modification, the Mortgage, the Mortgage Modification, and the original and amended

Guaranties of Richard and Mary Boehm. (Dkt. Nos. 66 at 2-4; 66-1 at 2-3). LLP presented

evidence—through the declarations of its Portfolio Manager—that Comanche was in default by

failing to pay sums due under the Modified Note and for failing to pay taxes or maintain hazard

insurance on the mortgaged property. (Dkt. Nos. 66 at 4-5; 66-1 at 3-4). LLP also avers that it paid

outstanding taxes and obtained hazard insurance needed to protect the mortgaged property at its

own expense. (Dkt. Nos. 66 at 4-5; 66-1 at 5; 66-2). Finally, LLP contends that it gave Comanche

notice of its default and of the acceleration of the Modified Note. (Dkt. Nos. 66 at 4; 66-1 at 3).

As of June 2, 2015, LLP asserts that the unpaid principal and interest on the Modified Note,

together with property taxes and hazard insurance paid by LLP, totaled $236,787.32. (Dkt. Nos.

66 at 5; 66-1 at 4). Shortly thereafter, LLP filed a separate “Motion for Award of Costs and

Attorney’s Fees.” (Dkt. No. 67).

       Defendants Comanche, Pickel, and the Boehm Defendants filed responses to LLP’s

dispositive motion and its attorneys’ fees motion. (Dkt. No. 71-74, 78-79). Comanche’s response,

joined by Pickel, argues that LLP fails to establish it was the holder or a holder in due course of

the Note, and thus lacks standing to pursue these claims. (Dkt. Nos. 71 at 1-5; 73). They also argue

that LLP failed to participate in mandatory mediation as required by Virgin Islands law. (Dkt. No.

71 at 5-7; 73). In addition to joining Comanche and Pickel’s response (Dkt. No. 79), the Boehm

Defendants separately assert that LLP fails to establish that it is entitled to summary judgment

because it has not shown that its action was timely filed. (Dkt. No. 78 at 6-8). LLP filed separate

replies to the responses and provided an additional Declaration. (Dkt. Nos. 77, 80).


                                                 6
  Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 7 of 25




                         II.     APPLICABLE LEGAL PRINCIPLES

       A.      Summary Judgment

       To prevail on a motion for summary judgment, a movant must show that there is “no

genuine dispute as to any material fact,” and that, based on the uncontroverted facts, it is “entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Bonkowski v. Oberg Indus., 787

F.3d 190, 195 n.1 (3d Cir. 2015). Thus, the moving party bears the initial burden of demonstrating

the absence of a genuine dispute of material fact that supports the elements of its claims.

Goldenstein v. Repossessors Inc., 815 F.3d 142, 146 (3d Cir. 2016) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986)).

       In reviewing a summary judgment motion, the District Court is required to view all facts

“in the light most favorable to the non-moving party, who is ‘entitled to every reasonable inference

that can be drawn from the record.’” Seamans v. Temple Univ., 744 F.3d 853, 859 (3d Cir. 2014)

(citations omitted). In addition, “at the summary judgment stage, a court may not weigh the

evidence or make credibility determinations; these tasks are left to the fact-finder.” Anderson v.

Warden of Berks County Prison, 602 F. App’x. 892, 895 (3d Cir. 2015) (internal citations and

quotation marks omitted). The role of the court is to “determine whether there is a genuine issue

for trial.” Stiegel v. Peters Twp., 600 F. App’x. 60, 63 (3d Cir. 2014) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986) (internal quotation marks omitted)). A genuine issue of

material fact exists when the fact-finder, viewing the record evidence, could rationally find in

favor of the non-moving party. See Anderson, 477 U.S. at 248.

       “Generally, debt actions are well suited for summary judgment. Because of the relative

simplicity of the issues involved, suits to enforce promissory notes are among the most suitable




                                                  7
  Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 8 of 25




classes of cases for summary judgment.” Flagstar Bank, FSB v. Lyles, 2017 WL 987448, at *3

(D.V.I. Mar. 14, 2017) (internal quotation marks and citations omitted). To succeed in a debt and

foreclosure action, the plaintiff must prove three elements: (1) the debtor executed a promissory

note and mortgage; (2) the debtor is in default under the terms of the note and mortgage; and (3)

the lender is authorized to foreclose on the property mortgaged as security for the note. See

Brouillard v. DLJ Mortg. Capital, Inc., 63 V.I. 788, 793 (2015); Anthony v. FirstBank Virgin

Islands, 58 V.I. 224, 229 (2013); see also 55 AM. JUR. 2D Mortgages § 604 (2019) (foreclosure

requires a valid mortgage, default on part of mortgagor, and foreclosure in compliance with terms

of contract).

       Where there is no dispute that the mortgagor has failed to pay its obligations under the

mortgage and the recorded mortgage is in a specified amount, then summary judgment is

appropriate. See Wilson v. Parisi, 549 F. Supp. 2d 637, 655 (M.D. Pa. 2008) (summary judgment

is proper when debtor admits that it has failed to pay the debt, and that the recorded mortgage is

in the specified amount); U.S. Bank National Association v. Chetty Limited Partnership, 2018 WL

4300949 (E.D. Pa. Sept. 10, 2018) (same).

       B.       Default Judgment

       In considering a motion for default judgment, the Court generally accepts as true any

factual allegations contained in the pleadings relating to liability, although the Court may hold a

hearing to determine damages or establish the truth of any allegation by evidence. See Fed. R. Civ.

P. 55(b). Legal conclusions are not deemed admitted, nor are the extent and amount of damages

claimed by a party. See Star Pacific Corp. v. Star Atl. Corp., 574 F. App’x 225, 231 (3d Cir. 2014);

Service Employees Int’l Union Local 32BJ v. ShamrockClean, Inc., 325 F. Supp. 3d 631, 635 (E.D.




                                                 8
    Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 9 of 25




Pa. 2018). 5 Parties are not entitled to an entry of default judgment as of right; instead, the matter

is addressed to the sound discretion of the court. Pieczenik v. Comm’r New Jersey Dept. of Envir.

Protection, 715 F. App’x 205, 208-09 (3d Cir. 2017). In the context of a grant of default judgment

pursuant to Federal Rule of Civil Procedure 55, ‘“[t]he district court must . . . conduct an inquiry

in order to ascertain the amount of damages with reasonable certainty.’” Star Pacific Corp., 574

F. App’x at 231 (quoting Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d

Cir. 1999)).

       In addition to establishing the merits of the claims, a motion for default judgment must

contain evidence, by affidavits and/or documents, of the following:

       (1) the entry of default pursuant to Rule 55(a); (2) the absence of any appearance
       by any party to be defaulted; (3) that the defendant is neither an infant nor an
       incompetent [person]; (4) that the defendant has been validly served with all
       pleadings; (5) the amount of [the] judgment and how it was calculated; (6) and an
       affidavit of non-military service in compliance with the [Servicemembers] Civil
       Relief Act.

Bank of Nova Scotia v. Tutein, 2019 WL 2656128 at *3 (D.V.I. June 27, 2019); see also Fed. R.

Civ. P. 55(b). Additionally, the Court must assess three factors when determining whether default

judgment is appropriate: “(1) prejudice to the plaintiff if default is denied, (2) whether the

defendant appears to have a litigable defense, and (3) whether defendant’s delay is due to

[defendant’s] culpable conduct.” J&J Sports Productions, Inc. v. Ramsey, 757 F. App’x 93, 95 n.1

(3d Cir. 2018) (citing Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000)).


5
 Although every well-pled factual allegation of the complaint, except those relating to damages,
are deemed admitted, before entering a default judgment the Court must decide whether “the
unchallenged facts constitute a legitimate cause of action, since a party in default does not admit
mere conclusions of law.” J&J Sports Productions, Inc. v. Ramsey, 757 F. App’x 93, 95 (3d Cir.
2018) (when allegations are insufficient to impose individual liability under the Copyright Act,
default judgment was properly denied); Harris v. Bennett, 746 F. App’x 91, 94 n.5 (3d Cir. 2018)
(when complaint failed to allege facts entitling plaintiff to relief, motion for default judgment
properly denied).
                                                  9
 Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 10 of 25




                                      III.   DISCUSSION

       A.      Summary Judgment

       LLP seeks summary judgment on its debt and foreclosure claims under the Modified Note,

the Modified Mortgage, and the Guarantor Agreements against Comanche and the Estate of Mary

Boehm, as well as to foreclose any claim of right to the property by the remaining Answering

Defendants—the Boehm Defendants, Pickel, and Davis. In filing for summary judgment, LLP

complied with LRCi 56.1(a)(1) by filing a Motion and a Statement of Undisputed Facts. The

Answering Defendants largely fail to challenge any of LLP’s undisputed facts and fail to comply

with LRCi 56.1(b) in filing their responses. Instead, their responses are limited to legal arguments

asserting that LLP’s undisputed facts do not entitle it to judgment as a matter of law.

       As noted above, LLP must show that the undisputed facts establish three elements: (1)

Comanche executed a promissory note and mortgage; (2) Comanche is in default; and (3) LLP is

authorized to foreclose on the property mortgaged as security for the note. Brouillard v. DLJ

Mortg. Capital, Inc., 63 V.I. at 793. The first two elements are not challenged by the Answering

Defendants. Thus, the only issue is whether LLP is authorized to foreclose on the property.

       In seeking to avoid summary judgment, Defendants Comanche and Pickel rely primarily

on two grounds. First, they argue that LLP has failed to establish it is the “holder” of the Note

rather than simply a contract assignee. Second, they argue that LLP has failed to comply with 28

V.I.C. § 531(b) (2012), which requires the parties to engage in a good faith effort to mediate and

attempt to settle the dispute. (Dkt. No. 71 at 5-7). The Boehm Defendants subsequently joined in

these arguments. (Dkt. No. 79).




                                                10
 Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 11 of 25




              1.   LPP’s Status as Holder of the Note

        In challenging LLP’s standing, the Answering Defendants argue that LLP has failed to

establish it is in “possession” of the note, a negotiable instrument, which they assert is necessary

to provide LLP with the authority to enforce the Note as required by 11A V.I.C. § 1-201(a)(20)

(defining “holder” under the Uniform Commercial Code) and 11A V.I.C. § 3-301 (identifying

persons “entitled to enforce” a negotiable instrument). (Dkt. No. 71 at 2-5). “Since [the elements

of standing] are not mere pleading requirements but rather an indispensable part of the plaintiff's

case, each element must be supported in the same way as any other matter on which the plaintiff

bears the burden of proof, i.e. with the manner and degree of evidence required at the successive

stages of the litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992); Gonzales v.

North Township of Lake County, 4 F.3d 1412, 1415 (7th Cir. 1993) (to be entitled to summary

judgment, “plaintiff must produce evidence [of standing] in the form of Fed. R. Civ. P. 56(e)

affidavits or documents . . . .”).

        A Note secured by a mortgage is a negotiable instrument under Article 3 of the Uniform

Commercial Code (“UCC”). JP Morgan Chase Bank, N.A. v. Murray, 2013 Pa. Super. 55, 63

A.3d 1258, 1265 (2013). Under the UCC, a holder must have physical possession of the original

negotiable instrument. Once an assignee has possession of the note and mortgage, that assignee

can commence a foreclosure proceeding, even before a formal assignment of the mortgage is

completed. Wells Fargo Bank, N.A. v. MMDG L.P., 354 F. Supp. 3d 671, 677 (W.D. Pa. 2018).

Thus, summary judgment can be avoided only if there is a disputed question of fact as to LLP’s

holder status, or “unexplained gaps” in materials submitted by the moving party to support its

status as a holder of the Note. Ingersoll-Rand Fin. Corp. v. Anderson, 921 F.2d 497, 502 (3d

Cir. 1990).


                                                11
    Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 12 of 25




        To argue that summary judgment is improper, Defendants rely heavily on Murray, where

a Pennsylvania appellate court denied summary judgment in a foreclosure case because there

was a genuine dispute as to whether the bank possessed the original Note. Murray, 63 A.3d at

1268. Defendants argue here that in LLP’s motion, it fails to specifically identify LLP as a

“‘holder’ of the note, or a ‘non-holder in possession.’” (Dkt. No. 71 at 3).

        Defendants’ reliance on Murray is misplaced. Murray is inapt because in that case, there

had been several assignments of the Note underlying the foreclosure action. Those assignments

raised issues of fact due to inconsistencies in the names of various assignors and assignees, id.

at 1258-59, as well as the alleged acquisition of the Note by different holders through various

bank mergers. Id. at 1262.

        Moreover and more importantly, Defendants have not contested LLP’s Statement of

Material Facts, including LLP’s assertion that “[t]he Note, the Note Modification, the Mortgage,

the Mortgage Modification, and the Guarantees of Dick Boehm and Mary Boehm, as amended,

[were] assigned by the SBA to [LLP],” nor have they contested the validity of the document

reflecting that assignment. (Dkt. Nos. 1-11; 66 at ¶ 10). Further, the Declaration of the Portfolio

Manager identifies the Notes, Mortgages, Guarantees, and Assignment documentation attached

to the Motion. (Dkt. 66-1 at ¶¶ 3-13). 6 Finally, as additional support for its claim to standing,




6
  The Boehm Defendants challenge the credibility of the Portfolio Manager’s original
Declaration by asserting that the declarant did not establish how long he worked for the loan
servicing agent or whether his knowledge went beyond a “cold review” of LLP’s file for the
mortgage. (Dkt. No. 78 at 6). This argument fails to create a genuine issue of material fact
regarding the Portfolio Manager’s assertions that bear on LLP’s possession of the Note. Cf. LLP
Mortgage, Ltd. v. Ferris, 2014 WL 2459802, at *6 (D.V.I. June 2, 2014) (debtor’s
unsubstantiated belief that the principal loan balance was erroneous was insufficient to defeat
summary judgment supported by declarations and affidavits showing amount owed and
account’s payment history).

                                                 12
    Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 13 of 25




LLP provided a second Declaration from the Portfolio Manager which asserts that the original

Note and Modified Note “are in the physical possession of LLP’s servicing agent and could be

inspected at any time.” (Dkt. No. 77-1 at ¶¶ 3-5). Defendants have not responded to this Second

Declaration or raised any challenges to its assertions.

        In view of the foregoing, the Court finds that Defendants have failed to raise any genuine

issue of material fact as to LLP’s status as the holder of the Note. Accordingly, Defendants’

challenge to summary judgment on this ground fails.

           2. Alleged Failure to Mediate

        As its second defense to LLP’s Motion, Defendants assert that LLP has failed to comply

with 28 V.I.C. § 531(b) which mandates that “[p]rior to the entry of foreclosure, the parties must

provide the Court with evidence that a good faith effort was made to settle the matter through

mediation.” (emphasis added) (Dkt. No. 71 at 6-8). Defendants argue that the mediation

requirement under Virgin Islands law should be honored under the Erie doctrine. Id. at 6.

        Whether 28 V.I.C. § 531(b) applies to cases filed in District Court involving federal

agency-generated loans is questionable, 7 but it need not be resolved under the circumstances here.

As Comanche has noted in opposing summary judgment, the parties were ordered to engage in

mediation pursuant to LRCi 3.2(c)(1), and mediation was scheduled by the time Comanche’s

response was filed. (Dkt. Nos. 58, 71 at 7). The record reflects that the mediation did, in fact, take

place, and that “good progress” was made at the initial meeting. (Dkt. No. 83). LLP’s counsel even


7
 Eric Railroad Co. v. Tompkins, 304 U.S. 64, 78 (1938) (“except in matters governed by the
Federal Constitution or by acts of Congress, the law to be applied in any case is the law of the
state.”); but see Clearfield Trust Co. v. United States, 318 U.S. 363 (1943) (the Erie doctrine
does not apply to the duties of the United States relating to commercial paper; those rights and
duties are governed by federal law).



                                                 13
    Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 14 of 25




requested assistance in scheduling additional mediation due to the number of parties. (Dkt. No.

90). Several months later, however, the mediator advised the Court that the parties ultimately were

unable to agree upon terms and that the matter had reached a total impasse. (Dkt. No. 97-1).

        Thus, even if 28 V.I.C. § 531(b) were to apply, its mediation requirement has been

satisfied. Accordingly, the Court finds that Comanche and those Defendants joining its opposition

to the Motion for Summary Judgment have failed to establish that a genuine issue of material fact

exists as to the mediation issue. Accordingly, the challenge grounded in an alleged failure to

mediate is rejected.

               3. Timeliness of the Claims

        In an additional argument, the Boehm Defendants claim that summary judgment is

improper because LLP has failed to establish that its action was timely filed. The Boehm

Defendants assert that, because LLP failed to establish when Comanche’s breach occurred, it

cannot show, as a matter of law, that the action is not barred by the six-year statute of limitation

under 11A V.I.C. § 3-118—the local statute of limitations that applies when seeking to enforce

the payment of a note. 8 These Defendants argue that because LLP failed to specify when the




8
  The Third Circuit has held that federal law controls the statute of limitations relating to
government loans, even those assigned to non-governmental entities. See UMLIC VP LLC v.
Matthias, et. al, 364 F.3d 125 (3d Cir. 2004) (following majority rule that assignee of SBA loans
steps into SBA’s shoes and federal law determines the statute of limitations for enforcement of
claims). Both federal and local law provide a six-year statute of limitations for collecting on the
Note. See 28 U.S.C. § 2415 (statute of limitations on government monetary claims based upon
contract); 11A V.I.C. § 3-301 (statute of limitations to collect on negotiable instruments such as
promissory notes). Moreover, the statutes of limitations are even longer the in rem foreclosure
claim. Compare UMLIC VP LLC, 364 F.3d at 134-35 (holding there is no federal statute of
limitations for in rem claims by the United States to foreclose on mortgages) with 5 V.I.C. §
31(1)(A) (actions for the recovery of real property must be commenced within 20 years of accrual
of the claim).


                                                14
    Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 15 of 25




breach occurred or when the notice of default was sent in its Statement of Undisputed Facts,

genuine issues of material fact preclude summary judgment in this case. (Dkt. No. 78 at 5-8).

LLP’s response to this contention is that the mortgagor—Comanche—did not dispute the default

and acceleration of the Note and Mortgage, and that Defendants did not present any evidence

contradicting LLP’s Portfolio Manager’s Declarations. (Dkt. No. 80 at 1-2).

        The Boehm Defendants face various insurmountable hurdles in pursuing this argument.

The Court notes that the only Answer filed by the Boehm Defendants 9 failed to raise the statute

of limitations as an affirmative defense. (Dkt. No. 21). An affirmative defense not raised in the

initial responsive pleading constitutes a waiver of that affirmative defense. See Fed. R. Civ. P.

8(c)(1); Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002) (an affirmative defense such as

statute of limitations is waived unless affirmatively pled in an answer); McAlarney v. Roy’s

Construction, Inc., 2019 WL 1433760 (D.V.I. March 29, 2019) (statute of limitations is an

affirmative defense that is waived if not raised) (citing Ford v. Temple Hospital, 790 F.2d 342,

348-49 (3d Cir. 1986)). Thus, the statute of limitations is not available as a defense.

        Even assuming that the statute of limitations could be asserted as a defense, it would still

fall short of preventing the entry of summary judgment because the Boehm Defendants

misunderstand their burden when raising an affirmative defense under Rule 56. As discussed

above, LLP has presented undisputed facts that Comanche executed the promissory note and

mortgage, it is in default, and that LLP has authority to foreclose. LLP is not required to prove

that Comanche’s breach occurred within the relevant statute of limitations.




9
 See supra note 2 (discussing the failure of the Mary Boehm Estate and Dick Boehm
Enterprises, Inc. to file Answers on their own behalf).
                                                 15
 Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 16 of 25




       Because LLP has met the burden of establishing the elements of its claim, the non-moving

party “must set forth specific facts showing a genuine issue for trial and may not rest upon mere

allegations, general denials, or . . . vague statements.” Patterson v. Glory Foods, Inc., 555 F.

App’x. 207, 211 (3d Cir. 2014) (citation omitted); see also Fed. R. Civ. P. 56(c). In Celotex Corp.

v. Catrett, 477 U.S. 317 (1986), the Supreme Court stated:


         “[T]he plain language of Rule 56(c) mandates the entry of summary judgment
         . . . against a party who fails to make a showing sufficient to establish the
         existence of an element essential to that party's case, and on which that party
         will bear the burden of proof at trial.”

Id. at 322 (emphasis added).

       Under both federal and Virgin Islands law, the burden of proving an affirmative defense in

a civil case is on the party raising the defense. See, e.g., Hughes v. United States, 263 F.3d 272,

278 (3d Cir. 2001) (under Federal Tort Claims Act, failure to comply with the statute is “an

affirmative defense which the defendant has the burden of establishing”); Peter Bay Owners Assn.,

Inc. v. Stillman, 58 F. Supp. 2d 647, 650 (D.V.I. 1999) (in property dispute, party raising statute

of limitations defense has the burden of proving limitations period has expired); Edward v. GEC,

LLC, 67 V.I. 745, 757 (V.I. 2017) (statute of limitations is an affirmative defense which must be

proven by the defendant). Thus, under Celotex, the Boehm Defendants—who are relying upon an

affirmative defense to defeat a summary judgment motion—must present evidence which

establishes that there is a genuine issue of material fact as to whether the action was filed outside

the statute of limitations. Celotex, 477 U.S. at 323. A party resisting summary judgment cannot

expect to rely on the bare assertions or mere cataloguing of affirmative defenses. Gans v. Mundy,

762 F.2d 338, 340 (3d Cir.), cert. denied, 474 U.S. 1010 (1985). Likewise, the party opposing a

motion for summary judgment “must do more than simply show that there is some metaphysical


                                                 16
     Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 17 of 25




doubt as to the material facts.” Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986).

         Thus, even if this Court were to find that the Boehm Defendants could assert a statute of

limitations defense, the bald assertion that the claims might be barred by the statute of

limitations—a mere allegation devoid of factual support—is not sufficient to defeat summary

judgment. United States v. Cosky, 2018 WL 3388300, at *2 (D.N.J. July 12, 2018). The

prevailing law in the Third Circuit and the Virgin Islands compels a finding that, in raising the

statute of limitations defense in response to a motion for summary judgment, the defendant bears

the burden of showing facts that establish that there is a genuine issue as to whether the

plaintiff’s claims are barred.

         In this case, the Boehm Defendants cite to no facts. In his Declaration, however, LLP’s

Portfolio Manager describes breaches of the Notes’ terms when LLP had to pay for delinquent

property taxes in 2012 and forced place flood insurance for the property in 2014 and 2015. (Dkt.

No. 66-2 at 2, 5). These defaults occurred within the six-year statute of limitations cited by the

Boehm Defendants. 10 The Boehm Defendants’ mere reliance on the date the contract was

executed is insufficient to raise a colorable factual question relating to a statute of limitations

defense.


10
  The Court takes judicial notice of its own records which show that an earlier foreclosure action
on Comanche’s Notes and Mortgages was dismissed without prejudice in December 2009. LLP
Mortgage Ltd. v. Club Comanche, Inc., Civil Case No. 2009-cv-0073 (Dkt. No. 14). See Fed. R.
Evid. 201(b)(2); see also Jones v. Lapina, 450 F. App’x 105, 108 (3d Cir. 2011) (“A court may
take judicial notice of the record from a previous court proceeding between the parties.”) The
instant action was filed on September 12, 2014. Thus, even assuming that the Boehm Defendants
could somehow overcome the hurdles discussed above and a six-year statute of limitations
applies, the five-year interval between the dismissal of the earlier action and the institution of
the instant action would seem to leave no basis for raising a genuine issue of material fact as to
a statute of limitations defense.

                                                 17
     Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 18 of 25




         In sum, because Defendants’ various arguments opposing the Motion for Summary

Judgment are insufficient to create a genuine issue of material fact, LLP is entitled (1) to

judgment as a matter of law on its debt and foreclosure claims against Comanche and the Estate

of Mary Boehm, and (2) to foreclose any interests or claims against the property asserted by

Comanche, the Boehm Defendants, Pickel and Davis.

         B.     Default Judgment

         Several of the Defendants served by LLP never filed an answer to the Complaint. The

Clerk of Court has previously entered Default as to Defendants Donovan M. Hamm, Jr.,

Executor of the Estate of Richard J. Boehm; James McNamara, Trustee of the Frank McNamara

Revocable Trust, Successor in Interest to Frank McNamara; Florence McDonnell; and

Appleglen Investor, L.P. (Dkt. Nos. 50-52, 63). In addition, none of these parties has responded

to LLP’s Motion for Summary Judgment and for Default Judgment.

         LLP has satisfied all of the requirements necessary to obtain a default judgment against the

Defaulting Defendants. As discussed above, LLP’s pleadings and subsequent filings establish all

the elements necessary to enforce the Note and foreclose on the property. In addition, the record

shows that the Defaulting Defendants have been validly served with all pleadings but have not

appeared. (Dkt. Nos. 23, 25, 27, 35, 66-4). With regard to the only Defaulting Defendant who is

an individual, counsel’s Declaration establishes a reasonable basis to conclude that Ms.

McDonnell is competent and is not a minor. 11 LLP also has filed a sufficient affidavit establishing




11
  See FirstBank Puerto Rico v. Jaymo Properties, LLC, 379 F. App’x 166, 170 (3d Cir. 2010)
(affidavit stating in good faith that defendant was a competent adult is sufficient to find that a
defaulting defendant is not a minor or incompetent person for purposes of default judgment);
Bank of Nova Scotia v. Robinson, 2018 WL 1513269, at *3 (D.V.I. March 27, 2018) (same).


                                                 18
 Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 19 of 25




Ms. McDonnell is not a member of the military service as required by 50 U.S.C. § 3931(b)(1)(A).

(Dkt. No. 48-2 at 3). Likewise, LLP has shown that default was entered against the Defaulting

Defendants by the Clerk of Court. (Dkt. Nos. 50-52, 63). Further, LLP has shown with specificity

how it calculated the amount of monies due on the account by providing the Declaration of Miguel

Alvarez which sets forth the outstanding principal and interest, as well as other expenses incurred

by LLP in protecting the property, with accompanying exhibits. (Dkt. Nos. 66-1, 66-2). The Court

is also satisfied with LLP’s efforts to determine whether there were any other heirs, devisees,

grantees, assignees, lienholders, creditors, or other persons who may claim an interest in the

Property. (Dkt. No. 66-4).

       In applying the factors under Chamberlain, the Court finds that the prejudice to LLP

resulting from Comanche’s breach of its contractual obligations and the Defaulting Defendants’

failure to dispute the priority of LLP’s claims to the property, together with the apparent absence

of a litigable defense, weigh in favor of the Court granting default judgment. In addition, the

Defaulting Defendants’ culpable conduct is evidenced by their refusal to respond to the Complaint.

See World Ent’mt Inc. v. Brown, 487 F. App’x 758, 762 (3d Cir. 2012) (finding that defendant

engaged in culpable conduct by, inter alia, failing to respond to complaint because such failure

showed a willful disregard for plaintiff’s legal communications); Cohen v. Gabriel Enters., Inc.,

2013 WL 1154847, at *5 (D.V.I. Mar. 21, 2013) (citing cases finding culpable conduct where

defendants failed to answer complaint).

       In view of the foregoing, LLP’s Motion for Default Judgment will be granted against

Defendants Donovan M. Hamm, Jr., Executor of the Estate of Richard J. Boehm; James

McNamara, Trustee of the Frank McNamara Revocable Trust, Successor in Interest to Frank

McNamara; Florence McDonnell; and Appleglen Investor, L.P.


                                                19
     Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 20 of 25




         C.     Indebtedness
         None of the parties responding to the Motion for Summary Judgment and Default

Judgment disputes the evidence submitted by LLP in support of the amount of indebtedness.

Further, LLP has explained to the Court’s satisfaction how it calculated the amounts owed.

Accordingly, LLP is entitled to a judgment against Comanche and its guarantors, Richard M.

Boehm as Administrator of the Estate of Mary Boehm, and Donovan M. Hamm, Jr., as Executor

of the Estate of Richard J. Boehm, in the amount of $214,149.63 in unpaid principal, plus unpaid

interest through June 2, 2015 of $12,626.02; additional accrued interest from June 3, 2015

through August 12, 2020 in the amount of $44,546.06; for insurance and tax advances totaling

$10,011.67 through June 2, 2015; Title Search Fees of $150.00; Regulatory Data Base review

costs of $300.00; Broker Price Opinion Costs of $300.00; and Electronic Data Base Search Fees

totaling $652.50, for a total indebtedness of $282,735.88. 12

         Likewise, LLP is entitled to foreclose on its lien, which has first priority over all liens

and claims subsequent and inferior to its Mortgages dated August 1, 1991 and June 16, 1992.

         D.     Attorneys’ Fees, Costs and Expenses

         In a separate “Motion for Award of Costs and Attorney’s Fees” (Dkt. No. 67), LLP requests

that the Court award attorneys’ fees and costs under 5 V.I.C. § 541, 28 U.S.C. § 1920, and the

terms of the underlying loan documents in this case. Specifically, LLP requests attorneys’ fees in

the amount of $18,490.50 and costs of $1,544.60, for a total award of $20,035.10. Id. at 1. (Dkt.

No. 1-2 at 11). LLP also seeks $1,557.64 in attorneys’ fees for the services of counsel in New

Mexico who reviewed the status and impact of Defendant Pickel’s bankruptcy proceeding filed in



12
  Fees for the services of counsel in New Mexico who was consulted regarding Defendant
Pickel’s bankruptcy are considered in Section III.D. below.

                                                  20
  Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 21 of 25




New Mexico. Comanche filed a response—in which Pickel joined—arguing that the Motion for

Attorneys’ Fees is “grossly premature and unjustifiably presupposes that LLP will be the

prevailing party.” Neither Comanche nor Pickel addresses the reasonableness of the rates and

hours claimed by LLP. (Dkt. Nos. 72, 74).

        Title 5 of the Virgin Islands Code, Section 541(b), governs the award of attorneys’ fees in

the Virgin Islands. The statute states, in pertinent part: “The measure and mode of compensation

of attorneys shall be left to the agreement, express or implied, of the parties . . . .” 5 V.I.C. § 541(b).

Under both the terms of the Note and Mortgage, the Bank may recover “reasonable” attorneys’

fees. (Dkt. Nos. 1-3 at 3; 1-4 at 3). The Court will look to the body of case law interpreting 5 V.I.C.

§ 541(b) for guidance in assessing what attorneys’ fees may be “reasonable.” See Phillips v.

FirstBank Puerto Rico, 2018 WL 1789546, at *3 (D.V.I. April 12, 2019) (observing that the

inclusion of attorneys’ fees within the definition of reasonable costs is derived from § 541).

        The Third Circuit undertakes a two-step inquiry when examining the reasonableness of

attorneys’ fees. First, the Court determines whether the hourly rate sought is reasonable, in

comparison to prevailing market rates in the relevant community “for similar services by lawyers

of reasonably comparable skill, experience, and reputation.” Loughner v. Univ. of Pittsburgh,

260 F.3d 173, 180 (3d Cir. 2001); Williams v. Ranger American of V.I., Inc., 2017 WL 2543923

at *1 (D.V.I. June 12, 2017). In addition, the Court must determine whether the hours billed were

“reasonably expended,” and exclude any time billed that is found to be “excessive, redundant,

or otherwise unnecessary.” Phillips, 2018 WL 1789546 at *3 (quoting Flagstar Bank, FSB v.

Stidiron, 2013 WL 5941298 at *6 (D.V.I. Oct. 31, 2013)).

        With respect to New Mexico counsel’s fees, LLP has presented the Declaration of

Thomas D. Walker, Esq., explaining the services provided, the hourly rates of himself and his


                                                    21
     Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 22 of 25




associate ($250.00 and $175.00, respectively), and the time expended in providing the services.

(Dkt. No. 66-3). Upon review of this Declaration, the Court finds that Attorney Walker’s fees,

and that of his firm, are reasonable. Accordingly, those fees—totaling $1,557.64—will be

allowed.

         In reviewing the work of Virgin Islands counsel, the Court finds that most of the 69.10

hours billed for the legal work on this case were reasonably expended. Counsel was required to

address a number of subordinate liens and potential claims recorded against the property. (Dkt.

No. 66-4 at 3-78). Moreover, in drafting the Complaint, counsel was required to address

questions regarding the corporate status of Dick Boehm Enterprises, Inc. (Dkt. No. 67-1 at 9,

11), the impact of prior bankruptcy proceedings involving Defendant Pickel (Dkt. No. 66-3), and

the death of guarantor Mary Boehm shortly before the action was filed. (Dkt. No. 67-1 at 7-8).

         Despite these issues, the Court will make three reductions. First, under 5 V.I.C. § 541,

the prevailing view is that paralegal fees are not recoverable but instead constitute overhead costs

for law firms. See, e.g., Roy v. Poleon, 2018 WL 6721399, at *3 (V.I Super. Dec. 14, 2018)

(citing various Superior Court opinions disallowing such fees). 13 Absent clear language in the

contract, this Court generally has followed the Superior Court in disallowing paralegal fees. See


13
  The Court acknowledges that there are inconsistent opinions in both the District Court and the
Superior Court on this issue, but the prevailing view in the Superior Court still appears to
disallow these costs as overhead. See, e.g., Kokinda v. Thelusma, 2017 WL 3612352, at *3 (V.I.
Super. Aug. 18, 2017) (paralegal fees not recoverable under 5 V.I.C. § 541); Gov't of the V.I.,
Dep't of Educ. v. St. Thomas/St. John Educ. Admr's Ass'n Local 101, 2017 WL 3379568, at *2
(V.I. Super. Aug. 1, 2017) (rejecting claims for work performed by paralegals and non-attorney
staff as the claims are part of normal overhead costs); Creative Minds, LLC v. Reef Broadcasting,
Inc., 2014 WL 4908588, at *4 (V.I. Super. Sept. 24, 2014) (disallowing paralegal fees as
overhead); Mahabir v. Heirs of George, 2014 WL 1392954, at *1 (V.I. Super. April 4, 2014)
(same); Chapa v. Sepe, 2013 WL 8609242, at *1 (V.I. Super. June 3, 2013) (finding no authority
for the awarding of fees for paralegals); In re Estate of Vialet, 24 V.I. 16, 27 (V.I. Terr. 1988);
but see In re Estate of Benjamin, 70 V.I. 110, 117-18 (V.I. Super. Feb. 21, 2019) (citing District
Court opinion finding that the term “attorneys’ fees” embraces paralegal fees).
                                                 22
 Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 23 of 25




United States v. Woods, 2016 WL 6471448, at *10 (D.V.I. Oct. 31, 2016) (noting that the Court

would follow the lead of local courts in disallowing paralegal fees). Cf. Bank of Nova Scotia v.

Robinson, 2018 WL 151326, at *4 (March 27, 2018) (paralegal fees allowed because contract

specifically defined “attorney’s fees” to include time billed by paralegals and law clerks).

Consequently, the 1.6 hours billed for Paralegal Enda Hamilton at $55.00 per hour is disallowed,

reducing the fee request by $88.00.

       In addition, the Court will reduce the billing of 14.9 hours for preparation of the Motion

for Summary Judgment and Default Judgment. The Statement of Undisputed Facts and

accompanying Declarations of Counsel and the Portfolio Manager were taken nearly verbatim

from the original Complaint. In addition, little legal analysis or legal authority was included in

the Motion. Consequently, the Court will disallow 5 hours from the time billed by Attorney

Warren Cole, resulting in a reduction of $1,375.00. Further, in light of the time allowed for

counsel’s pre-Complaint preparation, the Court will reduce the time spent by counsel preparing

summonses and filing the returns of the same (3.5 hours) and preparing the motions for entries

of default (6.2 hours). Accordingly, the Court will reduce Attorney Cole’s billable time by

another 1.6 hours and Attorney Elise Catera’s billable time by 1.5 hours, resulting in a reduction

of $777.50.

       As for the second factor, Virgin Islands courts “have generally concluded that a

reasonable hourly rate in this jurisdiction spans from $125 to $300 per hour.” Williams, 2017

WL 2543923 at *2. The Court therefore concludes that the $275.00 per hour rate charged for

Attorney Cole is reasonable and falls within the scope of rates for such services. Likewise, the

billing rate of $225 per hour for Attorney Catera is reasonable. (Dkt. No. 67-1, ¶ 2). Thus, the




                                                23
     Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 24 of 25




Court will award attorneys’ fees in the amount of $16,250.00 for Attorney Cole’s firm and

$1,557.64 for Attorney Walker’s firm, for a total of $17,807.64.

         With regard to costs and expenses, under the terms of the Mortgage and Note, Comanche

agreed to “pay all expenses of any nature, whether incurred in or out of court . . . in connection

with the satisfaction of the indebtedness . . ..” (Dkt. 1-3 at 2); see also (Dkt. 1-4 at ¶ 4). In order

for costs to be reimbursed, they must be reasonable. Galt Capital, LLP v. Seykota, 2007 WL

4800135, at *2-3 (D.V.I. Dec. 20, 2007) (opining that Virgin Islands fee-shifting statute permits

reimbursement for “reasonable” fees and costs). LLP is seeking reimbursement of $1,544.6014

for expenses and costs including the filing fee, an updated title search, recording fees, copies of

corporate documents, and process server fees for the multiple defendants. (Dkt. No. 12-1 at 2).

The Court finds that the expenses and costs incurred are reasonable. See Matrix Financial

Services Corp. v. Laurent, 2016 WL 2757698, at *6. However, postage costs ($25.35) are

considered part of “overhead” and are not reimbursable. See Creative Minds, LLC v. Reef

Broadcasting, Inc., 2014 WL 4908588, at *1 (V.I. Super. Sept. 24, 2014). Accordingly, the Court

will subtract the postage costs and award costs and expenses in the amount of $1,519.25.

                                      IV.      CONCLUSION

         LLP has satisfied the requirements necessary for entry of summary judgment against

defendants Club Comanche, Inc.; Richard M. Boehm, as Administrator of the Estate of Mary

Boehm; Richard M. Boehm, individually; Mark E. Davis; and Dick Boehm Enterprises, Inc. LLP

also has shown it is entitled to a default judgment against Defendants Donovan M. Hamm, Jr.,


14
  The Court notes that Exhibit B, which itemizes the costs claimed, does not include invoices
supporting all of the items listed. (Dkt. No. 67-1) Counsel is reminded that pursuant to LRCi
54.1(b), a bill of costs must be accompanied by copies of invoices in support of the costs
requested.

                                                  24
 Case: 1:14-cv-00057-WAL-GWC Document #: 106 Filed: 08/12/20 Page 25 of 25




Executor of the Estate of Richard J. Boehm; James McNamara, Trustee of the Frank McNamara

Revocable Trust, Successor in Interest to Frank McNamara; Florence McDonnell; and Appleglen

Investor, L.P.

       Accordingly, the “Motion of LLP Mortgage, [Inc.] for Summary Judgment and Default

Judgment” (Dkt. No. 60) will be granted. The Court will enter judgment against Comanche and

the Estates of Richard J. Boehm and Mary Boehm in the amount of $214,149.63 in unpaid

principal, plus unpaid interest through June 2, 2015 of $12,626.02; additional accrued interest

from June 2, 2015 through August 12, 2020 in the amount of $44,546.06; insurance and tax

advances totaling $10,011.67 through June 2, 2015; Title Search Fees of $150.00; Regulatory

Data Base review costs of $300.00; Broker Price Opinion Costs of $300.00; and Electronic Data

Base Search Fees totaling $652.50, for a total indebtedness of $282,735.88. Likewise, LLP’s

“Motion for Award of Costs and Attorney’s Fees” (Dkt. No. 67) will be granted in part, in the

amount of $16,250 in local attorneys’ fees and $1,519.25 in costs and expenses, plus additional

attorneys’ fees for New Mexico counsel in the amount of $1,557.64, for a total award of

$19,326.89.

       An appropriate Judgment and Order accompanies this Memorandum Opinion.

Date: August 12, 2020                                      _______/s/_______
                                                           WILMA A. LEWIS
                                                           Chief Judge




                                               25
